DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement filed on 10/04/2019 has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “a stochastic circuit that, in response to the voltage applied to said input means, changes a probability that the high level current or the low level current is output from said current output means, in accordance with a sigmoid function used in a mathematical model of a neural activity” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Choi et al.  U.S. 10,732,933 discloses (e.g., please see Fig. 1 and related text for details) an analogous circuit, namely a semiconductor device comprising: 
input means (e.g., input terminals of MTJ 130) to which a voltage (pulse voltage from 120 or Voffset of Fig. 1) is applied; 
current output means (143 of Fig. 1 can be read as the claimed means) that outputs a high level current or a low level current in response to the voltage applied to said input means; and
 a stochastic circuit (MTJ 130 of Fig. 1 can be read as the claimed circuit). 
However, the above reference lacks the claimed “in response to the voltage applied to said input means, changes a probability that the high level current or the low level current is output from said current output means, in accordance with a sigmoid function used in a mathematical model of a neural activity”.

Arima et al.  U.S. 5,148,514 also discloses (e.g., please see Fig. 5 and/or Fig. 8 and related text for details) an analogous circuit, namely a semiconductor device comprising: 
input means (e.g., AZ of Fig. 5 and/or processing circuit of Fig. 8) to which a voltage (NS of Fig. 5) is applied; 
current output means (NT3/NT4 of Fig. 5 broadly can be read as the claimed means) that outputs (via drain) a high level current or a low level current in response to the voltage applied to said input means; and
 a stochastic circuit (NT1/NT2 of Fig. 5 can be read as the claimed circuit). 
However, the above reference lacks the claimed “in response to the voltage applied to said input means, changes a probability that the high level current or the low level current is output from said current output means, in accordance with a sigmoid function used in a mathematical model of a neural activity”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843